DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8, 14-16, 18, 19, 33, 34, 42, 43, 56, 57, 68, 69, 72, 73, 76, 77, 82, 83, 94, 95, 130, 131, 135-139, 141-146, 149, and 150 are pending.
Claims 18, 19, 33, 34, 42, 43, 56, 57, 68, 69, 82, 83, 94, and 95 are withdrawn.
Claims 6, 131, 135, and 149 are objected to.
Claims 1-8, 14-16, 72, 73, 76, 77, 130, 131, 135-139, 141-146, 149, and 150 are rejected.
The claim set received 25 April 2022 does not have an amendment to any claim.
Priority
Claims 1-8, 14-16, 72, 73, 76, 77, 130, 131, 135-137, 141-144, 149, and 150 are given the benefit for the claim for priority to Provisional Application No. 62/347,605, filed 08 June 2016.
Claims 138 and 139 are not given the benefit of the claim for priority to Provisional Applications 62/347,665, 62/374,475, and 62/475,808 because those applications do not describe degradation of proteins involved in genome folding. Benefit is given for claims 138 and 139 to Provisional Application No. 62/475808, filed 23 March 2017.
Claims 145 and 146 are not given the benefit of the claim for priority to Provisional Applications 62/347,665, 62/374,475, and 62/475,808 because those applications do not describe bisulfite treatment of ligation products derived from proximity ligation experiments. Benefit is given for claims 138 and 139 to Provisional Application No. 62/475808, filed 23 March 2017.
Claim 141 is not given the benefit of the claim for priority to Provisional Applications 62/347,665, 62/374,475, and 62/475,808 because those applications do not describe analysis of transcriptomes from results of proximity ligation experiments. Benefit is given for claims 138 and 139 to Provisional Application No. 62/475808, filed 23 March 2017.
Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 25 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18, 19, 33, 34, 42, 43, 56, 57, 68, 69, 82, 83, 94, and 95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 April 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 December 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement. See especially pages 108-110. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings were received on 07 December 2018.  These drawings are accepted.
Specification
The substitute specification received 25 March 2019 has been entered into the application file.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for claims 15 and 16 regarding analysis of neighboring contigs.
Claim Objections
Claims 6, 131, 135, and 149 are objected to because of the following informalities:
Claim 6 is objected to for recitation of “any of claim 1” in line 1 because claim 6 is not a multiple dependent claim. Claim 1 should be amended to recite “of claim 1.”
Claims 131 and 135 are objected to for recitation of the term “ the Hi-C ligation protocol” in lines 6 and 1, respectively, which lacks antecedent basis. Claims 131 and 135 should be amended to recite “a Hi-C ligation protocol.”
Claim 149 is objected to for recitation of “a 3D contact map defines one or more contact domains” which is ungrammatical. Claim 149 should be amended to recite “a 3D contact map that defines one or more contact domains.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 138 and 139 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 138 and 139 require a process of performing a Hi-C protocol with a treatment that is both gene editing and a degradation of proteins that play a role in genome folding. The only description of degradation of proteins in the specification is at paragraph 14, which states:
The method may be performed on one or more cell treated to modify genome folding. Modifications may include gene editing, degradation of proteins that play a role in genome folding (such as HDAc inhibitors, Degron that target CTCF, Cohesin etc.), and/or modification of transcriptional machinery.
The specification describes alternative treatments to modify genome folding that include gene editing and degradation of proteins that play a role in genome folding. The specification does not describe a method of both modifying a cell by gene editing and performing a degradation of proteins. The prior art does not show performing a Hi-C protocol with a treatment that is both gene editing and a degradation of proteins that play a role in genome folding.
In addition claim 139 recites an alternative method of degradation of proteins that is modifying the transcriptional machinery of the cell. The specification does not describe degrading proteins by modifying the transcriptional machinery of the cell.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 6, 14-16, 76, 77, 130, 131, 135-139, 141-146, 149, and 150 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for recitation of the term “long DNA” in  line 1 because the specification does not define the term and the metes and bounds of the limitation are not clear. For the purpose of examination the limitation has been interpreted as a DNA sequence that exceeds 1 kb as discussed in the specification at paragraph 87.
Claim 2 is indefinite for recitation of “the set” in line 4 because the term lacks antecedent basis. Claim 2 has been interpreted as requiring that sequencing reads form contact with other sequencing reads.
Claim 6 is indefinite for recitation of the phrase “short read sequencing technology” in line 6 because the specification does not define the term and the metes and bounds of the limitation are not clear. For the purpose of examination the limitation has been interpreted as not limiting the type of sequencing technology.
Claim 6 is indefinite for recitation of the phrase “long read sequencing technology” in line 6 because the specification does not define the term and the metes and bounds of the limitation are not clear. For the purpose of examination the limitation has been interpreted as not limiting the type of sequencing technology.
Claim 76 is indefinite for recitation of “by sequencing reads derived from a DNA proximity ligation assay” because it is not clear if a step of sequencing DNA is recited or if a step of analyzing sequence reads is recited. For the purpose of examination the claim has been interpreted as reciting “by analyzing sequence reads derived from a DNA proximity ligation assay.”
Claim 130 is indefinite for recitation of “different subpopulations” in line 2 because it is not clear what populations are related to the subpopulations. The specification does not define the term and claim 1 from which claim 30 depends does not have a limitation of populations. For the purpose of examination the claim has been interpreted as being limited to analysis of different contigs and scaffolds of claim 1.
Claim 130 is indefinite for recitation of “long range behavior” in line 2 because the specification does not define the term and the metes and bounds of the limitation are not clear. For the purpose of examination the claim has been interpreted as identifying different contigs and scaffolds of claim 1.
Claim 130 is indefinite for recitation of “distance scaling” in line 2 because the specification does not define the term and the metes and bounds of the limitation are not clear. For the purpose of examination the claim has been interpreted as identifying different contigs and scaffolds of claim 1.
Claim 138 is indefinite for recitation of a limitation of treatment that is degradation of proteins that play a role in genome folding, which appears to be an embodiment of a treatment to modify genome folding, as described in the specification at paragraph 14, instead of an embodiment of gene editing of claim 136, from which claim 138 depends. For the purpose of examination claim 138 has been interpreted as requiring a treatment to modify genome folding that is degradation of proteins that play a role in genome folding as in claim 135, and not to claim an embodiment of gene editing as in claim 136.
Claim 142 is indefinite for recitation of “the draft assembly” in line 1 which lacks antecedent basis. For the purpose of examination the claim has been interpreted as referring to the assembled transcriptomes.
Claim 144 is indefinite for recitation of “the DNA sequences do not correspond to genes” because claim 144 depends from claim 142 which requires that the DNA sequences of genes are associated with RNA transcripts, which transcripts are inherently associated with genes. For the purpose of examination the claim has been interpreted as requiring analysis of DNA sequences.
Claims 2-8, 14-16, 130, 131, 135-139, 141-146, 149, and 150 are rejected for the same reason as claim 1 because they depend from claim 1 and fail to remedy the indefiniteness of claim 1.
	Claim 3 is rejected for the same reason as claim 2 because its depend from claim 2 and fails to remedy the indefiniteness of claim 2.
Claim 77 is rejected for the same reason as claim 76 because it depends from claim 76 and fails to remedy the indefiniteness of claim 77.
Claims 143 and 144 are rejected for the same reason as claim 142 because they depend from claim 142 and fail to remedy the indefiniteness of claim 142.
Claim 139 is rejected for the same reason as claim 138 because it depends from claim 138 and fails to remedy the indefiniteness of claim 138.
Claim 131 is rejected for the same reason as claim 130 because it depends from claim 130 and fails to remedy the indefiniteness of claim 130.
Claim Rejections - 35 USC § 101
Claims 138, 139, 145, and 146 comprise unconventional additional elements of degrading proteins involved in genome folding or using bisulfite treatment with ligation products of proximity ligation experiments. Consequently the claims comprise significantly more than the recited judicial exception and are patent-eligible under 35 U.S.C. 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 14-16, 72, 73, 76, 77, 130, 131, 135-137, 141-144, 149, and 150 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a process of assembling DNA sequences from sequence reads obtained from a DNA proximity ligation assay which recites the mental process grouping of abstract ideas. Independent claim 72 recites a process of assembling DNA sequences wherein the orientations are determined from 3D contact features which recites the mental process grouping of abstract ideas. Independent claim 76 recites a process of estimating distances between sequences in a genome by analyzing sequence reads from a DNA proximity ligation assay which recites the mental process grouping of abstract ideas.
Dependent claim 2 further recites a mental process of assembling DNA sequences based on a frequency at which a sequence contacts other sequences. Dependent claim 3 further recites a mental process of analyzing data of a flanking end of a sequence. Dependent claim 4 further recites a mental process of determining the orientation of a sequence from contacts with other sequences. Dependent claim 5 further recites a mental process of considering data of orientations that are inner, outer, left, or right. Dependent claim 6 further recites a mental process of application of a greedy algorithm, an optimization algorithm, or a manual annotation algorithm; the input sequencing reads are: contigs, scaffolds, or a combination thereof; generated using short-read sequencing technology, long-read sequencing technology, insert clones, linkage mapping data, physical mapping data, optical mapping data, or a combination thereof, from a single organism or multiple organisms; or from multiple organisms, and the multiple organisms are from a same or different species; or a combination thereof; the one or more DNA molecules are chromosomes, portions of chromosomes, plasmids, or other nucleotide sequences; consecutive sequences in the assembly are merged to increase contiguity of the assembly; the DNA-DNA proximity ligation assay is Hi-C; or a combination thereof. Dependent claim 7 further recites a mental process of assembling based on analysis of contigs and scaffolds. Dependent claim 8 further recites a mental process of analyzing flanking sequence data of contigs and scaffolds. Dependent claim 14 further recites a mental process of generating a draft assembly prior to generating a final assembly. Dependent claim 15 further recites a mental process of identifying neighboring contigs in the draft assembly. Dependent claim 16 further recites a mental process of analyzing neighboring contigs located within a given linear genomic distance. Dependent claim 73 further recites a mental process of orienting contigs and/or scaffolds by consideration of 3D contact features. Dependent claim 73 further recites a mental process of considering 3D contact features of centromere-to-centromere interactions, telomere-to-telomere interactions and centromere-to-telomere interactions or a combination thereof; and the contact features are determined, at least in part, by data from DNA proximity ligation assay; contacts associated with the reads correspond to one or more pixels in the contact map; or a combination thereof. Dependent claim 77 further recites a mental process of determining a genomic distance based on the frequency a given sequence forms contacts with another sequence in the set; the relative orientation with which a given sequence forms contacts with other sequences in the set; and the contact features are determined, at least in part, by data from a DNA proximity ligation assay; or a combination thereof. Dependent claim 130 further recites a mental process of identifying different contigs and scaffolds of claim 1. Dependent claim 131 further recites a mental process of considering data of misassembly detection or contig ordering; DNA-DNA proximity ligation data from different subpopulations used to perform tasks at different scales, such as kilobase or megabase. Dependent claim 131 also has an alternative embodiment of an additional element of performing a Hi-C ligation protocol on a synchronized population of cells. Dependent claim 141 further recites a mental process of assembling transcriptomes. Dependent claim 142 further recites a mental process of considering DNA sequences of genes. Dependent claim 143 further comprises a mental process of assigning genes to chromosomes; determining the order and orientation of the genes; and estimating the distances between genes. Dependent claim 144 further recites a mental process of considering DNA sequences. Dependent claim 149 further recites a mental process of generating 3D contact maps. Dependent claim 150 further recites a mental process of analyzing data of 3D contact maps of one or more loops; one or more compartments; one or more superloops; one or more compartment interactions; other 3D features; centromere and telomere regions; or a combination thereof.
This judicial exception is not integrated into a practical application because the additional element in claim 131 of performing a Hi-C ligation protocol is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element in claim 135 of performing a Hi-C ligation protocol on cells treated to modify genome folding is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element in claim 136 of performing a Hi-C ligation protocol on cells treated to modify genome folding by gene editing is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element in claim 137 of performing a Hi-C ligation protocol on cells treated to modify genome folding by gene editing CRISPR or TALEN is a data gathering process that does not integrate the recited judicial exception into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional.
The additional element in claim 131 of performing a Hi-C ligation protocol is conventional as shown in Burton et al. (Nature Biotechnology vol. 31, pages 1119-1125 and online methods and Supplementary Material (2013)) and Barutcu et al. (Journal of Cellular Physiology vol. 231, pages 31-35 (2016) cited in the PTO-892 mailed 22 February 2022). Burton et al. shows use of a Hi-C proximity ligation protocol to analyze genomic assemblies of sequences in the abstract and Figure 1. Barutcu et al. reviews chromosome conformation capture methods and shows on pages 33-34 that Hi-C has advantages of detecting chromosome interactions over large distances.
The additional element in claim 135 of performing a Hi-C ligation protocol on cells treated to modify genome folding and the additional element in claim 136 of performing a Hi-C ligation protocol on cells treated to modify genome folding by gene editing is conventional as shown in Seitan et al. (Genome Research vol. 23, pages 2066-2077 (2013)), Lun et al. (BMC Bioinformatics vol. 16, article 258 (2015)), Sanborn et al. (Proceedings of the National Academy of Sciences USA, vol. 112, pages E6456-E6465 (2013)). Seitan et al. shows in the abstract, page 2, and figures 1 and 2 that comparison of cells with and without the cohesin subunit Rad 21 by Hi-C analysis affects chromosomal interactions. Lun et al. shows in the abstract and page 3 that Hi-C analysis of cells under different conditions allows for analysis of chromosomal interactions related to the varied conditions such as overexpression of ERG protein and normal and Rad21 deletions. Lun et al. shows results at Figure 6. Sanborn et al. shows genome editing using CRISPR to analyze loop and domain formation using Hi-C analysis at page E6462 and Figure 7.
The additional element in claim 137 of performing a Hi-C ligation protocol on cells treated to modify genome folding by gene editing CRISPR or TALEN is conventional as shown in Sanborn noted above and Hnisz et al. (WO 2017/011710). Sanborn et al. shows genome editing by CRISPR and Hi-C analysis at page E6462. Hnisz et al. shows analysis of CRISPR modified genetic regions by Hi-C in Figure 3D and page 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 72, 76, 77, 130, 142, 144, and 149 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton et al. (Nature Biotechnology vol. 31, pages 1119-1125 and online methods and Supplementary Material (2013)).
Independent claim 1 recites a process of assembling DNA sequences from sequence reads obtained from a DNA proximity ligation assay. Independent claim 72 recites a process of assembling DNA sequences wherein the orientations are determined from 3D contact features. Independent claim 76 recites a process of estimating distances between sequences in a genome by analyzing sequence reads from a DNA proximity ligation assay.
Dependent claim 2 further recites a process of assembling DNA sequences based on a frequency at which a sequence contacts other sequences. Dependent claim 3 further recites a process of analyzing data of a flanking end of a sequence. Dependent claim 4 further recites a process of determining the orientation of a sequence from contacts with other sequences. Dependent claim 5 further recites a process of considering data of orientations that are inner, outer, left, or right. Dependent claim 7 further recites a process of assembling based on analysis of contigs and scaffolds. Dependent claim 8 further recites a process of analyzing flanking sequence data of contigs and scaffolds. Dependent claim 77 further recites a process of determining a genomic distance based on the frequency a given sequence forms contacts with another sequence in the set; the relative orientation with which a given sequence forms contacts with other sequences in the set; and the contact features are determined, at least in part, by data from a DNA proximity ligation assay; or a combination thereof. Dependent claim 130 further recites a process of identifying different contigs and scaffolds of claim 1. Dependent claim 142 further recites a process of considering DNA sequences of genes. Dependent claim 144 further recites a process of considering DNA sequences. Dependent claim 149 further recites a process of generating 3D contact maps.
Burton et al. shows use of a Hi-C proximity ligation protocol to analyze genomic assemblies of sequences in the abstract and Figure 1. Assembly on the basis of 3D contact features is shown in Figure 1. Distances between sequences are determined by the genomic assembly of contigs or scaffolds as shown in Figures 1-4. Assembly based on frequencies of a sequence contacting other sequences is discussed on page 1120, column 1 which discusses use of the number of Hi-C read-pairs linking each pair of contigs, and determining a normalized density of Hi-C read-pairs linking pairs of contigs. Analysis of flanking ends of sequences is discussed at page 1120, column 1 and page 1121 column 1 which discussed analysis of Hi-C read pairs, which are ends of sequence reads, as well as Supplementary Figure 3a showing analysis of ends of sequences. Orienting sequences based on contacts is shown in Figure 1 and Supplementary Figure 2. Assembly of complete chromosomes comprising genes is shown on pages 1121-1123. Generation of 3D contact maps are discussed on page 1120 and Supplementary Figure 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (Nature Biotechnology vol. 31, pages 1119-1125 and online methods and Supplementary Material (2013)) in view of Pop et al. (Trends in Genetics vol. 24, pages 142-149 (2008)).
Dependent claim 6 further recites a mental process of application of a greedy algorithm, an optimization algorithm, or a manual annotation algorithm; the input sequencing reads are: contigs, scaffolds, or a combination thereof; generated using short-read sequencing technology, long-read sequencing technology, insert clones, linkage mapping data, physical mapping data, optical mapping data, or a combination thereof, from a single organism or multiple organisms; or from multiple organisms, and the multiple organisms are from a same or different species; or a combination thereof; the one or more DNA molecules are chromosomes, portions of chromosomes, plasmids, or other nucleotide sequences; consecutive sequences in the assembly are merged to increase contiguity of the assembly; the DNA-DNA proximity ligation assay is Hi-C; or a combination thereof.
Burton et al. shows use of a Hi-C proximity ligation protocol to analyze genomic assemblies of sequences in the abstract and Figure 1. Assembly on the basis of 3D contact features is shown in Figure 1. Distances between sequences are determined by the genomic assembly of contigs or scaffolds as shown in Figures 1-4. Assembly based on frequencies of a sequence contacting other sequences is discussed on page 1120, column 1 which discusses use of the number of Hi-C read-pairs linking each pair of contigs, and determining a normalized density of Hi-C read-pairs linking pairs of contigs. Analysis of flanking ends of sequences is discussed at page 1120, column 1 and page 1121 column 1 which discussed analysis of Hi-C read pairs, which are ends of sequence reads, as well as Supplementary Figure 3a showing analysis of ends of sequences. Orienting sequences based on contacts is shown in Figure 1 and Supplementary Figure 2. Assembly of complete chromosomes comprising genes is shown on pages 1121-1123. Generation of 3D contact maps are discussed on page 1120 and Supplementary Figure 6.
Burton et al. shows assembly of short reads in the online methods column 1, but does not show use of a greedy algorithm for sequence assembly.
Pop et al. reviews assembly algorithms for next generation short read sequencing. Pop et al. show on page 145, column 2 algorithms for de novo assembly of short sequences that use a greedy approach.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an assembly algorithm with a greedy approach because Burton et al. assembles short sequences into contigs and Pop et al. provides guidance to use assembly algorithms with a greedy approach for assembly of short sequences.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (Nature Biotechnology vol. 31, pages 1119-1125 and online methods and Supplementary Material (2013)) in view of Gnerre et al. (Proceedings of the National Academy of Sciences USA vol. 108, pages 1513-1518 (2011)).
Dependent claim 14 further recites a process of generating a draft assembly prior to generating a final assembly. Dependent claim 15 further recites a process of identifying neighboring contigs in the draft assembly. Dependent claim 16 further recites a process of analyzing neighboring contigs located within a given linear genomic distance.
Burton et al. shows use of a Hi-C proximity ligation protocol to analyze genomic assemblies of sequences in the abstract and Figure 1. Assembly on the basis of 3D contact features is shown in Figure 1. Distances between sequences are determined by the genomic assembly of contigs or scaffolds as shown in Figures 1-4. Assembly based on frequencies of a sequence contacting other sequences is discussed on page 1120, column 1 which discusses use of the number of Hi-C read-pairs linking each pair of contigs, and determining a normalized density of Hi-C read-pairs linking pairs of contigs. Analysis of flanking ends of sequences is discussed at page 1120, column 1 and page 1121 column 1 which discussed analysis of Hi-C read pairs, which are ends of sequence reads, as well as Supplementary Figure 3a showing analysis of ends of sequences. Orienting sequences based on contacts is shown in Figure 1 and Supplementary Figure 2. Assembly of complete chromosomes comprising genes is shown on pages 1121-1123. Generation of 3D contact maps are discussed on page 1120 and Supplementary Figure 6.
Burton et al. does not show generation of a draft assembly or explicitly analysis of neighboring contigs, although inherently neighboring contigs are assembled, as shown in Figure 1. Burton et al. notes in the online methods column 1 that the ALLPATHS-LG assembler of Gnerre et al. was used for assembly.
Gnerre et al. shows in the abstract and throughout generation of a draft genome assembly of sequence reads. Analysis of neighborhood gaps at neighboring contigs is discussed on page 1517, first column.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly method of Burton et al. by generating a draft assembly and consideration of neighborhood contigs because Burton et al. provides guidance to use the assembly method of Gnerre et al. and Gnerre et al. shows generation of draft assemblies and consideration of neighboring contigs.
Claims 73 and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (Nature Biotechnology vol. 31, pages 1119-1125 and online methods and Supplementary Material (2013)) in view of Varoquaux et al. (Nucleic Acids Research vol. 43, pages 5331-5339 (2015)).
Dependent claim 73 further recites a process of considering 3D contact features of centromere-to-centromere interactions, telomere-to-telomere interactions and centromere-to-telomere interactions or a combination thereof; and the contact features are determined, at least in part, by data from DNA proximity ligation assay; contacts associated with the reads correspond to one or more pixels in the contact map; or a combination thereof. Dependent claim 150 further recites a process of analyzing data of 3D contact maps of one or more loops; one or more compartments; one or more superloops; one or more compartment interactions; other 3D features; centromere and telomere regions; or a combination thereof.
Burton et al. shows use of a Hi-C proximity ligation protocol to analyze genomic assemblies of sequences in the abstract and Figure 1. Assembly on the basis of 3D contact features is shown in Figure 1. Distances between sequences are determined by the genomic assembly of contigs or scaffolds as shown in Figures 1-4. Assembly based on frequencies of a sequence contacting other sequences is discussed on page 1120, column 1 which discusses use of the number of Hi-C read-pairs linking each pair of contigs, and determining a normalized density of Hi-C read-pairs linking pairs of contigs. Analysis of flanking ends of sequences is discussed at page 1120, column 1 and page 1121 column 1 which discussed analysis of Hi-C read pairs, which are ends of sequence reads, as well as Supplementary Figure 3a showing analysis of ends of sequences. Orienting sequences based on contacts is shown in Figure 1 and Supplementary Figure 2. Assembly of complete chromosomes comprising genes is shown on pages 1121-1123. Generation of 3D contact maps are discussed on page 1120 and Supplementary Figure 6.
Burton et al. does not show analysis of centromeres by 3D contact features
Varoquaux et al. shows in the abstract that determination of centromere locations in chromosomes has been difficult to determine and further shows analysis of centromere regions by Hi-C. Details of the method are shown on pages 5332-5333 and Figure 1 depicts use of contact maps to analyze centromere locations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burton et al. by analyzing centromeres because Varoquaux et al. provides guidance to determine locations of centromeres by use of the Hi-C method also shown in Burton et al.
Claim 131 is rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (Nature Biotechnology vol. 31, pages 1119-1125 and online methods and Supplementary Material (2013)) in view of Naumova et al. (Science vol. 342 pages 948-953 (2013)).
Dependent claim 131 has an alternative embodiment of performing a Hi-C ligation protocol on a synchronized population of cells.
Burton et al. shows use of a Hi-C proximity ligation protocol to analyze genomic assemblies of sequences in the abstract and Figure 1. Assembly on the basis of 3D contact features is shown in Figure 1. Distances between sequences are determined by the genomic assembly of contigs or scaffolds as shown in Figures 1-4. Assembly based on frequencies of a sequence contacting other sequences is discussed on page 1120, column 1 which discusses use of the number of Hi-C read-pairs linking each pair of contigs, and determining a normalized density of Hi-C read-pairs linking pairs of contigs. Analysis of flanking ends of sequences is discussed at page 1120, column 1 and page 1121 column 1 which discussed analysis of Hi-C read pairs, which are ends of sequence reads, as well as Supplementary Figure 3a showing analysis of ends of sequences. Orienting sequences based on contacts is shown in Figure 1 and Supplementary Figure 2. Assembly of complete chromosomes comprising genes is shown on pages 1121-1123. Generation of 3D contact maps are discussed on page 1120 and Supplementary Figure 6.
Burton et al. does not show performing a Hi-C ligation protocol on a synchronized population of cells.
Naumova et al. shows in the abstract, Figure 2, and pages 949-950 Hi-C analysis of metaphase cell chromosomes. Naumova states in the abstract that structure of metaphase chromosomes are largely unsolved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burton et al. by analyzing metaphase chromosomes because Naumova et al. shows analysis of metaphase chromosomes by Hi-C analysis and that structures of metaphase chromosomes are largely unsolved.
Claims 135 and 136 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (Nature Biotechnology vol. 31, pages 1119-1125 and online methods and Supplementary Material (2013)) in view of Lun et al. (BMC Bioinformatics vol. 16, article 258 (2015)).
Claim 135 has a limitation of performing a Hi-C ligation protocol on cells treated to modify genome folding. Claim 136 has a limitation of performing a Hi-C ligation protocol on cells treated to modify genome folding by gene editing.
Burton et al. shows use of a Hi-C proximity ligation protocol to analyze genomic assemblies of sequences in the abstract and Figure 1. Assembly on the basis of 3D contact features is shown in Figure 1. Distances between sequences are determined by the genomic assembly of contigs or scaffolds as shown in Figures 1-4. Assembly based on frequencies of a sequence contacting other sequences is discussed on page 1120, column 1 which discusses use of the number of Hi-C read-pairs linking each pair of contigs, and determining a normalized density of Hi-C read-pairs linking pairs of contigs. Analysis of flanking ends of sequences is discussed at page 1120, column 1 and page 1121 column 1 which discussed analysis of Hi-C read pairs, which are ends of sequence reads, as well as Supplementary Figure 3a showing analysis of ends of sequences. Orienting sequences based on contacts is shown in Figure 1 and Supplementary Figure 2. Assembly of complete chromosomes comprising genes is shown on pages 1121-1123. Generation of 3D contact maps are discussed on page 1120 and Supplementary Figure 6.
Burton et al. does not show performing a Hi-C ligation protocol on cells treated to modify genome folding or performing a Hi-C ligation protocol on cells treated to modify genome folding by gene editing.
Lun et al. shows Hi-C analysis of cells before and after deletion of the Rad21 gene on page 3 and Figure 6. Lun et al. shows in the abstract and throughout a computer program termed diffHic that analyzes changes in chromosomal interaction intensity between two or more conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burton et al. by analyzing metaphase chromosomes because Lun et al. shows a program and examples of analyzing differences in genome folding by comparing different conditions.
Claim 137 is rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (Nature Biotechnology vol. 31, pages 1119-1125 and online methods and Supplementary Material (2013)) in view of Sanborn et al. (Proceedings of the National Academy of Sciences USA vol. 112, pages E6456-E6465 (2015)).
Claim 137 has a limitation of performing a Hi-C ligation protocol on cells treated to modify genome folding by gene editing CRISPR or TALEN.
Burton et al. shows use of a Hi-C proximity ligation protocol to analyze genomic assemblies of sequences in the abstract and Figure 1. Assembly on the basis of 3D contact features is shown in Figure 1. Distances between sequences are determined by the genomic assembly of contigs or scaffolds as shown in Figures 1-4. Assembly based on frequencies of a sequence contacting other sequences is discussed on page 1120, column 1 which discusses use of the number of Hi-C read-pairs linking each pair of contigs, and determining a normalized density of Hi-C read-pairs linking pairs of contigs. Analysis of flanking ends of sequences is discussed at page 1120, column 1 and page 1121 column 1 which discussed analysis of Hi-C read pairs, which are ends of sequence reads, as well as Supplementary Figure 3a showing analysis of ends of sequences. Orienting sequences based on contacts is shown in Figure 1 and Supplementary Figure 2. Assembly of complete chromosomes comprising genes is shown on pages 1121-1123. Generation of 3D contact maps are discussed on page 1120 and Supplementary Figure 6.
Burton et al. does not show performing a Hi-C ligation protocol on cells treated to modify genome folding by gene editing CRISPR or TALEN.
Sanborn et al. shows genome editing using CRISPR to analyze loop and domain formation using Hi-C analysis at page E6462 and Figure 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burton et al. by using CRISPR to analyze loop and domain formation because Sanborn et al. shows use of the Hi-C method of Burton et al. and mutation using CRISPR to analyze loop and domain formation in chromatin.
Claims 145 and 146 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (Nature Biotechnology vol. 31, pages 1119-1125 and online methods and Supplementary Material (2013)) in view of Dekker et al. (WO 2010/03623).
Claim 145 recites a limitation of a bisulfite treatment of ligation products.  Dependent claim 146 recites a limitation of a process of analyzing bisulfite treatment data to determine methylation status of bases or loci.
Burton et al. shows use of a Hi-C proximity ligation protocol to analyze genomic assemblies of sequences in the abstract and Figure 1. Assembly on the basis of 3D contact features is shown in Figure 1. Distances between sequences are determined by the genomic assembly of contigs or scaffolds as shown in Figures 1-4. Assembly based on frequencies of a sequence contacting other sequences is discussed on page 1120, column 1 which discusses use of the number of Hi-C read-pairs linking each pair of contigs, and determining a normalized density of Hi-C read-pairs linking pairs of contigs. Analysis of flanking ends of sequences is discussed at page 1120, column 1 and page 1121 column 1 which discussed analysis of Hi-C read pairs, which are ends of sequence reads, as well as Supplementary Figure 3a showing analysis of ends of sequences. Orienting sequences based on contacts is shown in Figure 1 and Supplementary Figure 2. Assembly of complete chromosomes comprising genes is shown on pages 1121-1123. Generation of 3D contact maps are discussed on page 1120 and Supplementary Figure 6.
Burton et al. does not show a limitation of a bisulfite treatment of ligation products or a limitation of a process of analyzing bisulfite treatment data to determine methylation status of bases or loci.
Dekker et al. shows in the abstract and throughout a process of using Hi-C to analyze co-located genomic loci. Dekker et al. provides guidance at page 8 of treating a Hi-C library with bisulphite to analyze the methylation state of cytosine residues and to further analyze genomic interactions at methylated or unmethylated alleles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burton et al. by treating ligation products of Burton et al. with bisulfite and determining methylation status of bases or loci because Dekker et al. shows use of the Hi-C method of Burton et al. and further provides guidance to treat the ligation products with bisulphite (an alternative spelling of bisulfite) and analyze methylated and unmethylated alleles.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631